 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Salvador Jesus Ramirez
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                        Case No.: 2:19-cr-00002-JAM

12                          Plaintiff,
                                                          STIPULATION AND ORDER TO
13           vs.                                          CONTINUE STATUS HEARING

14   SALVADOR JESUS RAMIREZ, and
     SUSAN DANE COSTORIO CASILLAS,
15
                            Defendants.
16

17
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Timothy Delgado, and Defendants Salvador Jesus Ramirez and Susan Dane
19

20   Costorio Casillas, through their undersigned counsel, that the status hearing in this matter be

21   continued from May 7, 2019, to July 16, 2019, to permit the Government time to provide discovery

22   to the defense, and to give the defense time to review it.
23
            Undersigned counsel for the Government has informed the defense that he plans to turn over
24
     discovery for this and a related case next week. Undersigned defense counsel needs time to review
25
     the anticipated discovery, which will be voluminous.
26
            The parties further agree and request that the Court order, for the purpose of computing time
27

28   under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must
 1   commence, that the time period between May 7, 2019, to and including the July 16, 2019, status
 2
     hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow
 3
     defense counsel reasonable time to prepare their clients’ defense.
 4
            For the foregoing reasons, the parties stipulate to continue the status conference to July 16,
 5
     2019, at 9:15 a.m.
 6

 7
     IT IS SO STIPULATED:
 8

 9

10    Dated: May 3, 2019                                /S/ Michael E. Hansen
11                                                   Michael E. Hansen
                                                     Attorney for Defendant Susan Dane Costorio
12                                                   Casillas

13

14                                                   NOLAN BARTON & OLMOS LLP
      Dated: May 3, 2019
15

16                                                      /S/ Daniel B. Olmos
                                                     Daniel B. Olmos
17                                                   Attorney for Defendant Salvador Jesus Ramirez

18

19
      Dated: May 3, 2019                             MCGREGOR W. SCOTT
20
                                                     United States Attorney
21
                                                     By: /S/ Timothy Delgado
22                                                   Timothy Delgado
                                                     Assistant United States Attorney
23

24

25

26

27

28
 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                      Case No.: CR 19-0002 JAM
 8
                            Plaintiff,
 9                                                       ORDER TO CONTINUE STATUS
                    v.                                   HEARING
10

11
     SALVADOR JESUS RAMIREZ, and
12   SUSAN DANE COSTORIO CASILLAS,

13                          Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15

16   hereby ordered that the status hearing for Defendants Salvador Jesus Ramirez and Susan Dane

17   Costorio Casillas be continued to July 16, 2019, at 9:15 a.m. It is further ordered that, for the purpose

18   of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period between
19   May 7, 2019, to and including the July 16, 2019, status hearing be excluded pursuant to 18 U.S.C. §
20
     3161(h)(7)(A) and B(iv) and Local Code T4.
21

22
     Dated: 5/3/2019                               /s/ John A. Mendez      _________
23                                                 The Hon. John A. Mendez
                                                   United States District Court Judge
24

25

26

27

28
